UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JESUS SANCHEZ-CANETE,

                Plaintiff,

         v.                                                 Civil Action No. 17-905 (RDM)

 MIRIAN Y. BOQUIN BANEGAS, et al.,

                 Defendants.


                                  MEMORANDUM OPINION

        Jesus Sanchez-Canete, a resident of Virginia, brings this action for libel and slander

against forty-three defendants, thirty-eight of whom also reside in Virginia. Dkt. 1 at 1–4. He

asserts diversity as the basis for jurisdiction in this Court. Id. at 6. Because it appears from the

face of the complaint that Sanchez-Canete has failed to satisfy the statutory requirements of

diversity jurisdiction, the Court ordered him to show cause why this case should not be dismissed

for lack of jurisdiction. Dkt. 2. In his response to the Court’s order, Sanchez-Canete asserts that

“the majority of the defendants are Alien, neither U.S. Citizens or U.S. Legal Permanent

Residents, placing the jurisdictions in the Federal Courts” pursuant to 28 U.S.C. § 1332. Dkt. 5

at 1.

        Sanchez-Canete is mistaken. Diversity jurisdiction “is lacking if there are any litigants

from the same state on opposing sides.” Saadeh v. Farouki, 107 F.3d 52, 55 (D.C. Cir. 1997)

(internal quotation mark omitted) (quoting Prakash v. Am. Univ., 727 F.2d 1174, 1178 n.25

(D.C. Cir. 1984)). Sanchez-Canete is the party seeking to invoke federal jurisdiction, and he

“bears the burden of establishing its existence.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 103–04 (1998). That “the majority of the defendants” are allegedly aliens not admitted for
lawful permanent residence is irrelevant to Sanchez-Canete’s efforts to discharge that burden,

Dkt. 5 at 1 (emphasis added); rather, he must show that none of the thirty-eight Virginia residents

named as defendants in the complaint is a citizen or lawful permanent resident of the United

States. Sanchez-Canete’s response to the Court’s order falls short of that mark, and, indeed, it

suggests that at least a minority of the defendants are either U.S. citizens or legal permanent

residents. Because Sanchez-Canete’s filings are insufficient to establish federal jurisdiction, the

Court will, on its own motion, dismiss this case without prejudice.

       A separate order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: May 31, 2017




                                                 2